
	
		II
		112th CONGRESS
		1st Session
		S. 1298
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the conveyance of certain
		  property located in Anchorage, Alaska, from the United States to the Alaska
		  Native Tribal Health Consortium.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Native Tribal Health Consortium
			 Land Transfer Act.
		2.Conveyance of property
			(a)DefinitionsIn this section:
				(1)ANTHCThe term ANTHC means the
			 Alaska Native Tribal Health Consortium.
				(2)BuildingThe term
			 building means the Alaska Native Medical Center, as in existence
			 on the date of enactment of this Act.
				(3)PropertyThe term property means the
			 property described in subsection (d).
				(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(b)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, but not later than 30 days after that date, the
			 Secretary shall convey to ANTHC all right, title, and interest of the United
			 States in and to the property for use in connection with health and related
			 programs.
			(c)ConditionsThe conveyance of the property under this
			 Act—
				(1)shall be made by warranty deed;
				(2)shall not require any consideration from
			 ANTHC for the property;
				(3)shall not impose any obligation, term, or
			 condition on ANTHC; and
				(4)shall not allow for any reversionary
			 interest of the United States in the property.
				(d)Description of propertySubject to subsections (e) and (f), the
			 property (including all improvements thereon and appurtenances thereto) to be
			 conveyed under this Act is the Federal land located in Anchorage, Alaska,
			 consisting of the approximately 1.69 acres that commences at the southeast
			 corner of Tract B–2, Tudor Center Subdivision (recorded in the Anchorage
			 Recording District of the State of Alaska as Plat #87–47), thence 34.64 feet,
			 on a curve to the left with radius of 695.00 feet, and a long chord bearing
			 S88°38′27″W, 34.64 feet in length, along and coincident with the south boundary
			 of Tract B–2, thence S87°12′46″W, 109.83 feet, along and coincident with the
			 south boundary of Tract B–2, thence N5°35′5″W, 382.21 feet, thence N83°56′39″E,
			 256.58 feet to and intersecting the East boundary of Tract B–2, thence
			 S7°40′00″W, 402.80 feet along and coincident with the east boundary of Tract
			 B–2, to the point of commencement.
			(e)Survey
				(1)In
			 generalThe exact acreage and
			 legal description of the property to be conveyed under this Act shall be
			 determined by a survey that is satisfactory to the Secretary.
				(2)CostThe full cost of the survey shall paid by
			 ANTHC.
				(3)Final
			 locationThe final boundaries
			 of the property are contingent on a field verification of the building location
			 in reference to the recorded plat.
				(f)Restrictions
				(1)In
			 generalThe N5°35′5″W
			 boundary of the property abutting the building shall be maintained at a minimum
			 of 20 feet from the building face.
				(2)Existing
			 easementsThe easements in
			 existence on the date of enactment of this Act along the S7°40′00″W boundary of
			 the property shall be maintained.
				(g)Environmental liability
				(1)In generalNotwithstanding any other provision of
			 Federal law, ANTHC shall not be liable for any soil, surface water,
			 groundwater, or other contamination resulting from the disposal, release, or
			 presence of any environmental contamination, including any oil or petroleum
			 product, any hazardous substance, hazardous material, hazardous waste,
			 pollutant, toxic substance, solid waste, or any other environmental
			 contamination or hazard as defined in any Federal or State law, on the property
			 as of the date of the conveyance.
				(2)EasementThe Secretary shall be accorded any
			 easement or access to the property as may be reasonably necessary to satisfy
			 any retained obligation or liability of the Secretary.
				(3)Notice of hazardous substance activity and
			 warrantyIn carrying out this
			 Act, the Secretary shall comply with subparagraphs (A) and (B) of section
			 120(h)(3) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
				
